DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-4, 6-9, 11-14, 17, 19-22 and 24 are pending. Claims 8, 9, 11-14, 21 and 23 remain withdrawn from consideration due to restriction. Claims 1-4, 6, 7, 17, 19, 20 and 24 have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 102 have been considered.
	With respect to the amendments to the independent claims, Applicant asserts that Faigin fails to disclose the step of monitoring the current state of each target mobile device, which is implicitly stated in the amendment. Examiner respectfully disagrees. For example, 0024 of Faigin states the system being aware of unexpected deviations by the second delivery vehicle, which requires monitoring of the second delivery vehicle's location and at least a portion of its planned route. Additionally, Applicant asserts that, when the current state of the second target mobile device is found to be more appropriate to move to the target position, the second target mobile is controlled to move to the target position, and the previously selected first mobile device stops moving to the target position. Examiner respectfully disagrees. 0024 states "planner 220 may dynamically update instructions 222 to a first delivery vehicle 300 to accommodate unexpected deviations by a second delivery vehicle 300, such as unscheduled stops and/or changes in product inventory." This suggests that the current state of the first delivery vehicle in Faigin is more appropriate to making the delivery (moving to the target position), and that the second delivery vehicle (which has had unscheduled stops and/or changes in product inventory) is no longer appropriate for making the delivery. Specifically, the unscheduled stops of the second delivery vehicle suggests a longer time needed for the delivery, and that the first delivery vehicle would be able to make the delivery in less time. One of ordinary skill would have understood that this reassignment of the delivery from second delivery vehicle to the first delivery vehicle would result in the first delivery vehicle moving to the target position as in the claims. Additionally, it would have been understood that the second delivery vehicle, no longer with the task it was previously assigned, would be assigned a new delivery to be made to a new customer at a different location, given that "the vending manager 200 is configured to optimize routes 222b, stops 222c, and inventory 222d to maximize the number of consumers 30 reached, while minimizing a length and/or duration of the planned route 222b" as stated in 0024 of Feigin. Such a reassignment would result in the second delivery vehicle stopping its moving to the target position (of the initially assigned delivery). Thus, the claims remain rejected under 35 USC 102a2 as detailed below.
	Should Applicant remain concerned about the applicability and sufficiency of Feigin with respect to the independent claims, Examiner has provided secondary reference, US20180211541 ("Rakah"). Rakah discloses a system of managing mobile devices that are controlled to move to target positions of users based on user requests, as in the claims. Paragraphs 0197-0201 state that should there be sufficient delay in a first vehicle satisfying a request, a second vehicle is reassigned with the request, the second vehicle being able to satisfy the request in less time than the first vehicle. 0201 then states explicitly that the route of the first vehicle is updated to satisfy a different request, thus stopping its moving to the location of the initial request. Examiner finds that the combination of Feigin and Rakah would have made obvious to one of ordinary skill in the art the claimed invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 17, 19 and 20 are rejected under 35 USC 102 as being anticipated by US20200290497 ("Faigin").

Claim 1
Faigin discloses an information processing method, applied to a server (0037 vehicle server), comprising: 
receiving an operation request sent by user equipment (0042 hail); 
wherein the operation request comprises: first position information and article demand information, and the first position information is used for indicating a target position (0042 Selection of the hail button 412e from within the vehicle profile screen 410b prompts the vending manager 200 to add the current location of the consumer 30 to a queue of the schedule stops 222c for the selected delivery vehicle 300, 0030 user device 400 may be used to request a corresponding product P to be dispensed.); 
selecting a first target mobile device according to a selection strategy and the first position information (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c.); 
wherein the first target mobile device is loaded with an article meeting an indication of the article demand information (0028 the user interface 330 may display the current inventory 322 of products P of the delivery vehicle 300, and provide an interface for executing a purchase of one or more of the products P); and 
sending a first control instruction to the first target mobile device (0033 the navigation and control unit 350 receives and executes instructions 222 autonomously, whereby the delivery vehicle 300 is equipped with systems for navigating autonomously); 
wherein the first control instruction is at least used for controlling the first target mobile device to move to the target position (0033 the navigation and control unit 350 receives and executes instructions 222 autonomously, whereby the delivery vehicle 300 is equipped with systems for navigating autonomously, 0042 Selection of the hail button 412e from within the vehicle profile screen 410b prompts the vending manager 200 to add the current location of the consumer 30 to a queue of the schedule stops 222c for the selected delivery vehicle 30); and 
when a current state of a second target mobile device is found to be more appropriate to move to the target position when the first target mobile device moves to the target position, sending a second control instruction to the first target mobile device and sending the first control instruction to the second target mobile device; wherein the second control instruction is at least used for controlling the first target mobile device to stop moving to the target position; and the first control instruction is at least used for controlling the second target mobile device to move to the target position (0024 the vending manager 200 is configured to optimize routes 222b, stops 222c, and inventory 222d to maximize the number of consumers 30 reached, while minimizing a length and/or duration of the planned route 222b. Although the planner 220 may be configured to provide initial instances of each of the instructions 222 based on the conditions 212 received at a first point in time, the vending manager 200 may also dynamically adjust the instructions in real-time as the conditions 212 change. For example, the vending manager 200 may adjust delivery vehicle 300 routes 222b based on an interruption in traffic 212g or a shift in consumer locations 212c. In some examples, the planner 220 may dynamically update instructions 222 to a first delivery vehicle 300 to accommodate unexpected deviations by a second delivery vehicle 300, such as unscheduled stops and/or changes in product inventory.); 
wherein time of the second target mobile device moving to the target position is shorter than time of the first target mobile device moving to the target position; or, a distance or path of the second target mobile device moving to the target position is nearer or shorter than a distance or path of the first target mobile device moving to the target position; or, inventory of the second target mobile device is larger than inventory of the first target mobile device (0024 the vending manager 200 is configured to optimize routes 222b, stops 222c, and inventory 222d to maximize the number of consumers 30 reached, while minimizing a length and/or duration of the planned route 222b. Although the planner 220 may be configured to provide initial instances of each of the instructions 222 based on the conditions 212 received at a first point in time, the vending manager 200 may also dynamically adjust the instructions in real-time as the conditions 212 change. For example, the vending manager 200 may adjust delivery vehicle 300 routes 222b based on an interruption in traffic 212g or a shift in consumer locations 212c. In some examples, the planner 220 may dynamically update instructions 222 to a first delivery vehicle 300 to accommodate unexpected deviations by a second delivery vehicle 300, such as unscheduled stops and/or changes in product inventory.).

Claim 2
Faigin discloses wherein the selecting a first target mobile device according to a selection strategy and the first position information comprises: 
acquiring device state information of controlled mobile devices (0008 one or more conditions include scheduled orders, delivery vehicle locations, consumer locations, consumer trends, weather, product inventory quantities, product inventory types, product life, traffic, and consumer demographics.); 
wherein the device state information comprises: inventory state information (0008 one or more conditions include scheduled orders, delivery vehicle locations, consumer locations, consumer trends, weather, product inventory quantities, product inventory types, product life, traffic, and consumer demographics.); and 
the device state information further comprises at least one of: movement state information or current position information of the controlled mobile device (0008 one or more conditions include scheduled orders, delivery vehicle locations, consumer locations, consumer trends, weather, product inventory quantities, product inventory types, product life, traffic, and consumer demographics.); and 
selecting the first target mobile device according to the selection strategy and in combination with the first position information and the device state information (0043 selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c. Examiner notes that one of ordinary skill would understood that the vehicle chosen would also be based on the inventory in order to provide the requested product to the user).

Claim 3
Faigin discloses wherein the selecting the first target mobile device according to the selection strategy and in combination with the first position information and the device state information comprises: 
according to an inventory digestive strategy and the inventory state information, selecting alternative mobile devices capable of meeting an article demand corresponding to the article demand information (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c.); and 
selecting the first target mobile device from the alternative mobile devices according to a mobility selection strategy, the first position information and the movement state information; or, selecting the first target mobile device from the alternative mobile devices according to the mobility selection strategy, the first position information and the current position information; or, selecting the first target mobile device from the alternative mobile devices according to the mobility selection strategy, the first position information, the current position information and the movement state information (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c.).

Claim 4
Faigin discloses wherein the selecting the first target mobile device according to the selection strategy and in combination with the first position information and the device state information comprises at least one of: selecting an alternative mobile device nearest to the target position as the first target mobile device according to a distance shortest strategy; selecting an alternative mobile device reaching the target position along a shortest path as the first target mobile device according to a path shortest strategy; or selecting an alternative mobile device moving to the target position at shortest time as the first target mobile device according to a time shortest strategy (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c.).

Claim 6
Feigin discloses receiving execution state information sent by the first target mobile device (0040); further comprising at least of: determining completion state information of the operation request according to the execution state information, or determining whether the first target mobile device is in a normal working state according to the execution state information (0051 As opposed to known delivery vehicles, which are configured to deliver already-purchased products to fixed locations, the disclosed environment 10 is configured to adjust delivery vehicle behavior to maximize a number of transactions by allowing transactions to be carried out directly between the consumer 30 and the delivery vehicle 300.).

Claim 7
Feigin discloses receiving second position information which is positioned in real time and sent by the user equipment (0024 the vending manager 200 may adjust delivery vehicle 300 routes 222b based on an interruption in traffic 212g or a shift in consumer locations 212c); wherein the second position information is used for indicating an updated target position; and sending the updated target position to the first target mobile device (0024 the vending manager 200 may adjust delivery vehicle 300 routes 222b based on an interruption in traffic 212g or a shift in consumer locations 212c).

Claim(s) 17, 19 and 20 
Claim(s) 17, 19 and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2 and 3, respectively, and is/are rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 USC 103 as being unpatentable over Feigin in view of JP2014199549A ("Kurematsu").

Claim 24
Feigin fails to disclose wherein the selection strategy comprises an inventory digestive strategy; according to the inventory digestive strategy, multiple mobile devices loaded with the article meeting the indication of the article demand information and having a largest inventory level are selected as alternative mobile devices. However, Feigin does disclose a selection strategy (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c.). Furthermore, Kurematsu discloses a system of a mobile device carrying articles to meet demands, including wherein the selection strategy comprises an inventory digestive strategy (0005, 0070); according to the inventory digestive strategy, multiple mobile devices loaded with the article meeting the indication of the article demand information and having a largest inventory level are selected as alternative mobile devices (0005 During a route salesman (delivery vehicle) traveling around each vending machine travels around the vending machine according to each delivery route and performs replenishment work, 0070 the case where the proxy processing unit 42 selects the proxy route salesman in descending order of the surplus stock quantity with the required replenishment number of the SOS vending machine as a target in step S 64 has been described, but the present invention is not limited thereto.For example, the proxy processing unit 42 may select only the route salesman with the largest excess inventory quantity as the proxy route salesman., 0036 other route salesmen may travel around the same area, 0062  the proxy processing unit 42 realizes functions as an extraction unit that extracts route salesmen passing within a predetermined range from a vending machine (SOS vending machine) to which a route salesman who circulates through the vending machine 20 and replenishes products cannot circulate).
	Feigin and Kurematsu both disclose systems of a mobile device satisfying requests at multiple locations. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Feigin to include the teaching of Kurematsu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Feigin and Kurematsu would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the selection strategy comprises an inventory digestive strategy; according to the inventory digestive strategy, multiple mobile devices loaded with the article meeting the indication of the article demand information and having a largest inventory level are selected as alternative mobile devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663